Appeal by defendant, as limited by his brief, from a sentence of the County Court, Orange County, imposed August 1, 1973, upon a conviction of reckless endangerment in the first degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed seven years. Sentence modified, as a matter of discretion in the interest of justice, by changing it to a certification of defendant to the care and custody of the Drug Addiction Control Commission. As so modified, sentence affirmed. In our opinion, *967defendant should have been certified to the Drug Addiction Control Commission. Hopkins, Acting P. J., Martuseello, Latham, Shapiro and Christ, JJ., concur.